Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Office Action
The response on 04/13/2022 has been entered and made of record. 
Response to Arguments
Applicant has amended claims 1,4,6 and 12; cancelled claims 2 and 3. Currently claims 1-20 are pending in this application.
Applicant’s arguments filed 04/13/2022 have been fully considered but they are not persuasive.

Applicant on Page 6 argues:
Claim 12 stands rejected under 35 U.S.C. § 103 [meaning 101?] as directed to non-statutory subject matter. Namely, the office action alleges that the processor recited in claim 12 corresponds only to software with no hardware components in the specification of the application. 
Without conceding the validity of the rejection, in order to advance prosecution claim 12 has been amended, to replace the term "processor" with "a processing circuitry" (note paragraph 45 of the specification: "the processing circuitry may comprise hardware and firmware and/or software", etc. ... "a non-transitory medium", etc.)

In reply, Examiner would like to point out to paragraph 45 of the specification where it stated that the processing circuity may be a software, thus the rejection is maintained. 


Applicant on page 7 argues:
In order for claim 3 to be properly rejected, at least one of the various technical parameters enumerated therein should be found in one of the cited references. Finzi makes only one passing reference to pixels, in paragraph 120 describes a process of normalization to "universal device type", which involves a calculation involving a number of pixels on a screen. Stavrou describes determining individualized weights for each user, which includes storing swipe lengths in pixels (paragraph 93). There are two other references to pixels in Stavrou, less relevant that of paragraph 93. 
Neither Finzi nor Stavrou recite the combined limitation of claims 2 and 3. Accordingly, claim 1 has been amended to recite the combined limitation of claims 2 and 3. 

In reply, examiner would like to point out that the current claim language requires a parameter value of a pixel per inch value or a total pixel count. Finizi discusses in Paragraph 120 converting each type of device to a “universal device” in order for the authentication to work towards multiple variety of devices. For the conversion to be made, one of the parameters required is the number of pixels the device has. This reads upon the limitation of either a horizontal total pixel count or a vertical total pixel count as number of pixels on a screen is a finite amount that would be the total pixel count on a device. Therefore, although Finzi only makes one passing reference to pixels, it still reads upon the limitations set upon claim 3. As a result, the arguments are not persuasive and the rejection is maintained.

Examiner’s Note - Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of Claim 7 such as discarding, duplicating and calibrating user dependent features based on their own limitations are not explicitly taught by known prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the term ‘processing circuitry’ can correspond to software in the specification of the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Finzi (US 2018/0068098), in view of Stavrou (US 2017/0161478).
Regarding Claim 1 and 12, Finzi discloses a method for calibrating user behavior based models, in order to enable user validation across different devices, (Paragraph [0086], Examiner Note (E.N.): CUA stands for Continuous User Authentication as referred in Paragraphs [71,72 and 80])
comprising: receiving device usage data generated by monitoring user-device interactions on one or more user devices; (Paragraph [0082])
based on the device usage data and a plurality of values of technical parameters of a touchscreen of the one or more devices, (Paragraph [0028-30] E.N. An authentication process is performed by the system which analyzes and normalizes common parameters collected from one or more touchscreen devices as well as comparing relative behavior between the one or more touchscreen devices)
wherein the plurality of values of the technical parameters comprise at least one value from a group consisting of: a horizontal pixels per inch value; a vertical pixels per inch value; a horizontal total pixel count; and a vertical total pixel count; (Paragraph [0120])
receiving a plurality of values of technical parameters of an additional device; (Paragraph [0029])
receiving device usage data by monitoring user-device interactions on the additional device (Paragraph [0122]) 
and analyzing the device usage data of the additional device (Paragraph [0122]) 

	Finzi does not, but in related art, Staverou teaches: employing a user behavior model (Figure 2 E.N. A behavior model us built for authentication consisting of a training phase and a real-time phase)

Regarding Claim 12, Stavrou discloses a processing circuitry adapted to execute code (Paragraph [0007])

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Finzi to incorporate the teachings of Stavrou because Finzi already discloses a method to allow for a continuous user authentication and verification on a device while failing to explicitly teach employing user behavior model which Stavrou fulfills by incorporating a user behavior model that is able to authenticate the user by collecting device data based on the plurality of parameters disclosed (Paragraph [0023]). 

Regarding Claim 4 and Claim 13, Finzi in view of Stavrou teaches the method of claim 1 and the system of claim 12. Finzi further discloses wherein employing the user behavior model comprises employing a machine learning model, which is trained to identify user-device interaction patterns (Paragraph [0087]) 
calibrating the device usage data according to the technical parameters of the respective one or more devices (Paragraph [0086])
extracting a set of predetermined user dependent features from the device usage data (Paragraph [0082]). 
normalizing the set of predetermined user dependent features according to the technical parameters of the respective one or more devices (Paragraph [0120]) 

Finzi does not, but in related art, Stavrou teaches: training the machine learning model using the set of normalized predetermined user dependent features (Paragraph [0022,0026], E.N. a machine learning model is trained using the technical parameters from the data obtained from the user. User dependent features can include features related to “entire swipe distance (end to end) or time related (i.e. speed)” as stated in the specification)  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Finzi to incorporate the teachings of Stavrou because Finzi already discloses using a machine learning model to identify user interaction patterns while Stavrou teaches training the machine learning model which can use the data from the normalized predetermined user dependent features provided by Finzi. 

Regarding Claim 5 and Claim 14, Finzi in view of Stavrou teaches the method of claim 4 and the system of claim 13. Finzi further discloses wherein calibrating the device usage data is performed according to the horizontal and vertical dots per inch values (Paragraph [0120]).

Regarding Claim 8 and Claim 17, Finzi in view of Stavrou teaches the method of claim 1 and the system of Claim 12. Finzi further discloses wherein monitoring user -device interaction is performed by a code installed on the additional device (Paragraph [0080], E.N.: Finzi details how continuous authentication can be done through an enterprise server serving data to remote users).

Regarding Claim 9 and Claim 18, Finzi in view of Stavrou teaches the method of claim 8 and the system of claim 17. Finzi further discloses wherein the code installed on the additional different device comprises a software development kit (SDK) within an application (Paragraph [0081], E.N. CUA referred as Continuous User Authentication as seen in Paragraphs [71,72 and 80]).

As for Claim 10 and Claim 19, Finzi in view of Stavrou teaches the method of claim 8 and the system of claim 17. Finzi further discloses wherein the code installed on the additional different device comprises a script activated by accessing a website (Paragraph [0090])

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Finzi (U.S. 2018/0068098), in view of Stavrou (U.S. 2017/0161478) and in further view of Goldberg (U.S. 2019/0007397) and Ribeiro (U.S. 2016/0299628).

Regarding Claim 6 and Claim 15, Finzi in view of Stavrou teaches the method of claim 5 and the system of claim 13. However, the combination of Finzi and Stavrou do not, but in related art, Goldberg teaches: wherein calibrating the device usage data further comprises: normalizing touch pressure values of the device usage data according to values as monitored from a plurality of user’s interaction with a plurality of devices of identical type as the additional device. (Paragraph [0034], E.N.: Goldberg discusses how the data from touch pressure gathered from various devices are normalized and used but fails to explicitly discuss touch size). 

Goldberg does not, but in related art, Ribeiro teaches: touch size (Paragraph [0009], E.N.: Ribeiro fails to disclose touch pressure)

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Finzi in view of Stavrou to incorporate the teachings of both Goldberg and Ribeiro because Goldberg already disclose how data from multiple devices can be gathered from touch pressure and Ribeiro adding using touch size to gather data fully maps the limitations set forth. Incorporating both teachings would allow for making a biometric device that is able to use touch size and touch pressure to monitor user interaction on the one or more devices (Ribeiro Paragraph [0016-0017]).

Claim 11 and Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finzi (U.S. 2018/0068098), in view of Stavrou (U.S. 2017/0161478) and in further view of Tsubouchi (JP 2019/159960).

Regarding Claim 11 and Claim 20, Finzi in view of Stavrou teaches the method of claim 1 and the system of claim 12. However, Finzi in view of Stavrou do not, but in related art, Tsubouchi teaches: wherein analyzing the additional device usage data further comprise: generating a user identity score based on an outcome of employing the user behavior model and validating the action held using the additional device by comparing the user identity score to a predetermined threshold. (Paragraph [0029], E.N.: The determination process is done by combining the user’s previous actions to the current action to determine the identity of the user.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Finzi in view of Stavrou to incorporate the teachings of Tsubouchi because Finzi and Stavrou fails to disclose a user determination process which uses the user’s past actions and compares it to the current action, which is taught by Tsubouchi. Incorporating the teachings of Tsubouchi to Finzi and Stavrou would allow for the biometric device to identify the user and determine if the user is the same user that is on file (Paragraph [0092-0093])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAYUSH ARYAL/               Examiner, Art Unit 4132  

/JOSEPH P HIRL/               Supervisory Patent Examiner, Art Unit 2435